Citation Nr: 0117081	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-06 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for a cervical 
spine disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to a rating higher than 10 percent prior to 
March 31, 2000, for a low back disorder.

3.  Entitlement to a rating higher than 20 percent after 
March 31, 2000, for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
1986 and from July 1987 to December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
status post cervical spine laminectomy at C4-C5 with 
cephalgia and radiation to the left arm, and for a lumbar 
spine disorder, rated as 20 percent and 10 percent disabling, 
respectively.  During the course of this appeal the RO 
increased the rating for a low back disorder to 20 percent, 
effective on and after March 31, 2000.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claims.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA's duty to assist 
and to notify a claimant of information and evidence 
necessary to substantiate a claim for benefits.  The VCAA 
also eliminates the concept of a well-grounded claim, thereby 
superseding a United States Court of Appeals for Veterans 
Claims decision precluding VA assistance when a claim was not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order).  The new provisions 
require VA to make a reasonable effort to assist a veteran to 
obtain evidence necessary to substantiate a claim, which may 
include medical or other records and a medical examination or 
opinion.  Id.  The VCAA is applicable to all claims filed on 
or after the date of its enactment and to claims filed before 
the date of enactment but not finally adjudicated by that 
date.  VCAA at § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  REMAND of this case is required for compliance 
with VCAA notice and duty to assist provisions.  Because the 
RO has not considered whether the VCAA requires additional 
notification or development, Board adjudication of this 
appeal at this time could be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In addition, reports of VA examinations in March 1998 and May 
1999 and evaluations from May 1999 and August 1999 expressly 
confirm cervical and lumbar pain upon motion, including 
radicular pain.  But this medical evidence includes no 
discussion of additional functional loss, if any, 
attributable to pain arising from the service-connected 
disorders.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995).  Where evidence 
does not adequately evaluate the current state of a disorder 
the VA must provide a new examination.  Olsen v. Principi, 3 
Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992)).  The Board must remand where the 
record before it is inadequate.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure completion of all notification and 
development required by the VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should arrange for VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
the veteran's cervical and lumbar spine 
disorders.  All indicated studies must be 
conducted.  The claims file including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations.  The examiners should 
record pertinent medical complaints, 
symptoms, and clinical findings.  Range 
of motion should be reported in all 
planes and in degrees and the orthopedic 
examiner should express an opinion as to 
whether the veteran's limitation both of 
cervical and lumbar spinal motion is 
slight, moderate or severe.  The 
examining physicians also should review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the veteran's 
service-connected thoracic and lumbar 
spine disorders upon the veteran's 
ordinary activity and on how it impairs 
her functionally.  The examiners should 
also specifically comment on the degree 
of functional loss, if any, resulting 
from pain upon motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.40, 4.45 and 4.49 (1999).  The 
rationale for all conclusions should be 
provided.  The veteran is advised that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (1999); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

If RO readjudication continues to deny one or more of the 
veteran's claims regarding evaluation of her back disorders, 
the RO should issue a Supplemental Statement of the Case and 
provide the veteran and her representative with a reasonable 
time within which to respond.  The RO then should return the 
case to the Board for further review.  The purpose of this 
REMAND is to obtain additional development.  The Board 
intimates no opinion as to the merits of the case.  Although 
the veteran need not take further action until so notified by 
the RO, (he/she) may submit to the RO additional evidence and 
argument pertaining to this REMAND.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



